Case 2:21-cr-00229-DLR Document 1 Filed 02/05/21 Page 1 of 4

AO 91 (Rev. 11/11} Criminal Complaint

 

 

x N UNITED STATES DISTRICT COURT
Q 'y for the
nN, District of Ari
Xr istrict of Arizona
S United States of America
v.

Manuel Romero Hernandez,
a.k.a.: Manuel Romero-Hernandez,

(A094 962 601)
Defendant

Case No. al ~ 304d. ms

Semee! “eeee” Neer” eet” “ree”

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true tothe best of my knowledge and belief.

On or about February 3, 2021, in Maricopa County, in the District of Arizona, the defendant
violated Title 8, United States Code, Section 1326(a), an offense described as follows:

Manuel Romero Hernandez, an alien, was found in the United States at or near Phoenix, in the
District of Arizona, after having been previously denied admission, excluded, deported, and removed
from the United States at or near Nogales, Arizona, on or about November 2, 2019, and not having
obtained the express consent of the Attorney General or the Secretary of Homeland Security to reapply
for admission to the United States, in violation of Title 8, United States Code, Section 1326(a), and
enhanced by (b)(1), I further state that lam a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

CHARLES BAILEY Doe roirotas 093927 070"
AUTHORIZED BY: Charles E. Bailey Jr., P.S. for AUSA Lisa E. Jennis

Pa Continued on the attached sheet. JAMES A JOYNER Sees ae

 

Complainants signature

James A. Joyner,

 

 

 

Deportation Officer
Sworn to telephonically. Printed name and title
Date: February 5, 2021 | WM) ode ritieny

Judge ’s signature

Michael! T. Morrissey,

 

 

City and state Phoenix, Arizona United States Magistrate Judge
‘ Printed name and title

 
Case 2:21-cr-00229-DLR Document 1 Filed 02/05/21 Page 2 of 4

STATEMENT OF PROBABLE CAUSE
I, Immigration and Customs Enforcement Deportation Officer James A. Joyner,
declare under penalty of perjury that the following is true and correct.
1. Iam a Deportation Officer with United States Immigration and Customs Enforcement
(ICE). I have learned the facts recited herein from direct participation in the

investigation and from the reports and communications of other agents and officers.

2. On February 3, 2021, the Phoenix Police Department arrested and booked Manuel
Romero Hernandez into the Maricopa County Jail (MCJ) in Phoenix, Arizona, on local
charges. While incarcerated at the MCJ, ICE agents interviewed Romero Hernandez
and determined him to be a citizen of Mexico, unlawfully present in the United States.
On the same day, an immigration detainer was lodged for Romero Hemandez with the
MCJ. On February 4, 2021, Romero Hernandez was released to ICE custody and

transported to the Phoenix ICE detention office for further investigation and processing.

3. Immigration history checks revealed Manuel Romero Hernandez to be a citizen of
Mexico and a previously deported alien. Romero Hernandez was removed from the
United States to Mexico through Nogales, Arizona, on or about November 2, 2019,
pursuant to a final order of removal issued by an immigration official. There is no record
of Romero Hernandez in any Department of Homeland Security database to suggest

that he obtained permission from the Secretary of the Department of Homeland Security

 
Case 2:21-cr-00229-DLR Document 1 Filed 02/05/21 Page 3 of 4

to return to the United States after his removal. Romero Hernandez’s immigration

history was matched to him by electronic fingerprint comparison.

. Criminal history checks revealed that Manuel Romero Hernandez was convicted of
Reentry of Removed Alien, a felony offense, on September 10, 2018, in the United
States District Court, District of Arizona. Romero Hernandez was sentenced to a term
of twenty-four (24) months of imprisonment, and thirty-six (36) months of supervised
telease. Romero Hernandez’s criminal history was matched to him by electronic

fingerprint comparison.

. On February 4, 2021, Manuel Romero Hernandez was advised of his constitutional
rights. Romero Hernandez freely and willingly acknowledged his rights and declined

to provide a statement under oath.

. For these reasons, I submit there is probable cause to believe that on or about February 3,
2021, Manuel Romero Hernandez, an alien, was found in the United States at or near
Phoenix, in the District of Arizona, after having been previously denied admission,
excluded, deported, or removed from the United States at or near Nogales, Arizona, on
or about November 2, 2019, and not having obtained the express consent of the
Secretary of the Department of Homeland Security to reapply for admission to the

United States, in violation of Title 8, United States Code, Section 1326(a), and

enhanced by (b)(1).

 
Case 2:21-cr-00229-DLR Document 1 Filed 02/05/21 Page 4 of 4

7. This affidavit was sworn to telephonically beforea United States Magistrate Jud ge legally
authorized to administer an oath for this purpose. I have thoroughly reviewed the affidavit
and the attachments to it, and attest that there is sufficient evidence to establish probable
cause that the defendant violated Title 8, United States Code, Section 1326{a), and

enhanced by (b)(1).

Digitally signed by JAMES A JOYNER
JAMES A JOYNER Date: 2021.02.05 10:08:21 -07'00°

 

James A, Joynet,
Deportation Officer,
Immigration and Customs Enforcement

Sworn to telephonically
this 5'* day of February, 2021.

VV) Moe eisse

Michael T. Morrissey,
United States Magistrate Judge

 
